Smith, C. J.,
delivered the opinion of the court.-
Appellant’s brief fails to comply with that portion of paragraph 3 of rule 7 (101 Miss. 905, 59 South, viii), which provides that briefs shall, if typewritten, “be in black * * * ink.” The brief is written partly in black and partly in red ink.
The cause will be remanded to the docket, with leave to appellant to file a brief complying with this rule within ten days. When this brief shall have been filed, the clerk is directed to again submit the cause. Remanded.